Citation Nr: 1629146	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-47 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for glaucoma, initially claimed as blindness in the left eye, now claimed as total blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant (the Veteran) had active duty from July 1972 to July 1979.  This matter initially came before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board Remanded the appeal in January 2015 so that the appellant could be afforded a BVA hearing. 

The requested hearing was conducted by the undersigned in May 2016.  A transcript of that hearing is associated with the appellant's electronic VBMS file.  The appellant's claims file currently consists of six (6) volumes of physical records and electronic files on the Virtual VA and VBMS systems.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In 1988, the appellant sought service connection for glaucoma.  The claim was denied on the basis that the appellant was not treated for glaucoma in service.  

In March 2008, the appellant again sought service connection for glaucoma.  The rating decision on appeal denied the request to reopen the claim, but Supplemental Statements of the Case issued in 2011 and 2014 "reopened" the claim based on new and material evidence and continued denial of the claim on the merits.  In December 2105, the Board Remanded the claim on the merits for the requested BVA hearing.  

During his May 2016 hearing, the appellant testified that previous providers who treated him as early as 1988 for glaucoma told him that the glaucoma might be due to trauma to his eyes.  The appellant testified that no VA examiner had taken these opinions into account.  The Board notes that no VA examination was conducted at the time of the 1988 denial of service connection for glaucoma.  The examiner who conducted the August 2013 VA examination only stated that it was less than likely that cataracts had caused the appellant's blindness.  Accordingly, additional medical inquiry is warranted.

The Board notes that an optometric examination during service, apparently conducted in 1977, reflects that the appellant sought evaluation for blurred vision, and questioned whether trauma to his left eye could have contributed to his decreased vision notes.  The provider noted the appellant's 20/20 vision on service induction, and the appellant's report that he was a "prize fighter."  

A post-service non-VA treatment note, apparently dated in 1982 or 1983, reflects that the appellant reported being an "ex-boxer" and suggests that the appellant's decrease in vision could be secondary to trauma.  

The appellant's initial 1988 claim for service connection for glaucoma states that the appellant underwent surgery at D.C. General Hospital in February 1988, by a surgeon identified as "Dr. R.B."  These treatment notes are not of record.  Although it may not be likely that the 1988 records are available, an attempt to obtain these records is required.  

The appellant also testified to treatment at "GW," apparently referencing George Washington University Hospital in the District of Columbia.  VA treatment notes dated in 2004 do not appear to be initial VA treatment notes, suggesting a possibility that the appellant was treated at VA prior to 2004.  A search for such records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide any additional information he may have about "boxing" in service, such as whether he received an awards or official recognition for this activity, when he began "boxing" in service, and the like.  
2.  Request service personnel records or other potentially-relevant service department records.  

3.  Request that the Veteran provide information concerning any outstanding VA treatment records of his eyes prior to 2004 and then request any outstanding records.

4.  Request that the Veteran provide or authorize the release of any relevant medical records, including those from the District of Columbia Department of Mental Health (DCDMH); the repository, if any, where DC General Hospital records are located; "Dr. R.B."; and George Washington University Hospital.  

5.  After the above development has been completed to the extent possible, ask a provider with expertise in glaucoma to review the record, including any evidence obtained during this Remand.  The appellant should be afforded an eye examination if necessary to obtain an opinion.  The reviewer/examiner should provide an opinion as to whether it is at least as likely as not (a 50-50 probability, or greater) that the appellant's eye disability is related to military service from 1972 to 1979.  If the examiner/reviewer is unable to resolve the question without resort to speculation, the examiner should explain what evidence would be helpful to reach a non-speculative opinion.  

6.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




